Exhibit 10.1

 

[img1.gif]
FIVE STAR QUALITY CARE, INC.

 

First Amendment to the 2001 Stock Option and Stock Incentive Plan

 

This First Amendment (this “Amendment”) to the 2001 Stock Option and Stock
Incentive Plan (the “Stock Plan”) of Five Star Quality Care, Inc., a Maryland
corporation (the “Corporation”), hereby amends the Stock Plan as follows:

 

1.            The first sentence of Section 3 of the Stock Plan is hereby
amended be deleting the first sentence of Section 3 and inserting in lieu
thereof a new sentence to read as follows:

 

“The total number of shares of capital stock of the Company that may be subject
to Options, Restricted Stock grants and Other Rights under the Plan shall be
3,000,000 shares of the Company's common stock, par value $0.01 per share (the
“Common Stock”), from either authorized but unissued shares or treasury shares.”

 

2.            The third sentence of Section 13 of the Stock Plan is hereby
amended be deleting the third sentence of Section 13 and inserting in lieu
thereof a new sentence to read as follows:

 

“The Compensation Committee may grant Options, Restricted Stock or Other Rights
under the Plan from time to time until the close of business on March 18, 2016.”

 

3.            This Amendment shall be as of March 18, 2006, subject to
ratification by the holders of a majority of the outstanding shares of common
stock present, or represented, and entitled to vote thereon at a duly held
meeting of the stockholders of the Company within twelve months after such date.

 

4.            Except as amended hereby, the Stock Plan shall remain in full
force and effect. In the event this Amendment is not ratified in accordance with
Section 3 of this Amendment, the Stock Plan as in effect prior to this Amendment
shall remain in effect.

 

 

 

 

 